[Cite as State v. Maddox, 2022-Ohio-1350.]


                                       COURT OF APPEALS
                                      LUCAS COUNTY, OHIO
                                   SIXTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                    Hon. Patricia A. Delaney, J.
                                               Hon. Earle E. Wise, Jr., J.
 -vs-
                                               Sitting by Assignment by the Ohio
                                               Supreme Court
 EDWARD MADDOX
                                               Case No. L-19-1253
         Defendant-Appellant




                                               OPINION


 CHARACTER OF PROCEEDINGS:
                                               Appeal from the Lucas County Court of
                                               Common Pleas, Case No. CR19-2094

 JUDGMENT:

                                               Affirmed
 DATE OF JUDGMENT ENTRY:
                                               April 22, 2022

 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 JULIA R. BATES                                ANDREW R. MAYLE
 Prosecuting Attorney                          Mayle, LLC
 Lucas County, Ohio                            P.O. Box 263
                                               Perrysburg, Ohio 43552
 ALYSSA BREYMAN
 Assistant Prosecuting Attorney
 Lucas County Courthouse
 711 Adams Street
 Toledo, Ohio 43604
Lucas County, Case No. L-19-1253                                                                2


Hoffman, P.J.
          {¶1}     This case comes before this Court from the judgment entered by the Ohio

Supreme Court on March 16, 2022, remanding this case for this Court to consider whether

the challenged provisions of the Reagan Tokes Law are constitutional. Defendant-

appellant is Edward Maddox. Appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     On September 30, 2019, Appellant entered pleas of guilty pursuant to North

Carolina v. Alford to two counts of attempted burglary, in violation of R.C. 2923.02 and

R.C. 2911.12(A)(2) and (D), felonies of the third degree; and one count of burglary, in

violation of R.C. 2911.12(A)(2) and (D), a felony of the second degree. Appellant was

convicted upon his pleas, and the case proceeded directly to sentencing.

          {¶3}     Appellant was sentenced pursuant to Am.Sub.S.B. No. 201, otherwise

known as the Reagan Tokes Act. On each of the convictions of attempted burglary, the

trial court sentenced Appellant to twelve months incarceration. On the burglary conviction,

the court sentenced Appellant to a stated minimum term of incarceration of four years

and a maximum indefinite term of incarceration of six years. The trial court ordered the

sentences to be served concurrently.

          {¶4}     Appellant appealed the judgment of conviction and sentence, assigning as

error:




1   A rendition of the facts is unnecessary to our resolution of the issues raised on appeal.
Lucas County, Case No. L-19-1253                                                              3


              I. IT WAS PLAIN ERROR FOR THE TRIAL COURT TO IMPOSE

       SENTENCE UNDER THE REAGAN TOKES LAW BECAUSE ITS

       PROVISIONS ARE UNCONSTITUTIONAL NULLITIES.

              II. TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE IN

       NOT OBJECTING TO APPLICATION OF THE TOKES LAW.



       {¶5}   This Court found the issue of the constitutionality of the Reagan Tokes Law

to be not yet ripe for review. State v. Maddox, 6th Dist. Lucas No. CL-19-1253, 2020-

Ohio-4702. This case came before the Ohio Supreme Court on a certified conflict. The

Ohio Supreme Court reversed this Court’s decision finding the issue of constitutionality

not ripe for review, and remanded to this Court with instructions to issue a ruling on the

constitutionality of the Reagan Tokes Law. State v. Maddox, 2022-Ohio-764.

                                                   I.

       {¶6}   In his first assignment of error, Appellant challenges the presumptive

release feature of R.C. 2967.271, arguing it violates his constitutional rights to trial by jury

and due process of law, and further violates the constitutional requirement of separation

of powers.

       {¶7}   For the reasons stated in the dissenting opinion of The Honorable W. Scott

Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021, 2020-Ohio-5501, we find the

Reagan Tokes Law does not violate Appellant’s constitutional rights to trial by jury and

due process of law, and does not violate the constitutional requirement of separation of

powers. We hereby adopt the dissenting opinion in Wolfe as the opinion of this Court. In

so holding, we also note the sentencing law has been found constitutional by the Second,
Lucas County, Case No. L-19-1253                                                             4


Third, and Twelfth Districts, and also by the Eighth District sitting en banc. See, e.g.,

State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-Ohio-4153; State v. Hacker,

3rd Dist. Logan No. 8-20-01, 2020-Ohio-5048l; State v. Guyton, 12th Dist. Butler No.

CA2019-12-203, 2020-Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470.

       {¶8}   The first assignment of error is overruled.

                                                   II.

       {¶9}   In his second assignment of error, Appellant argues his trial counsel was

ineffective by failing to raise the constitutionality of R.C. 2967.271 in the trial court.

       {¶10} A properly licensed attorney is presumed competent. State v. Hamblin, 37

Ohio St.3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, Appellant must show counsel's performance fell below

an objective standard of reasonable representation and but for counsel’s error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley , 42 Ohio St.3d 136, 538 N.E.2d

373 (1989). In other words, Appellant must show counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result. Id.

       {¶11} Because we have found R.C. 2967.271 to be constitutional, Appellant has

not demonstrated prejudice from counsel’s failure to raise the claim in the trial court.
Lucas County, Case No. L-19-1253                                                   5


      {¶12} The second assignment of error is overruled.

      {¶13} The judgment of the Lucas County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur


                                   Sitting by Assignment by the Supreme Court of Ohio




                                           HON. WILLIAM B. HOFFMAN


                                           HON. PATRICIA A. DELANEY


                                           HON. EARLE E. WISE, JR.
              IN THE COURT OF APPEALS FOR LUCAS COUNTY, OHIO
                             SIXTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :          JUDGMENT ENTRY
                                          :
EDWARD MADDOX                             :
                                          :
       Defendant-Appellant                :          Case No. L-19-1253



       For the reasons stated in our accompanying Opinion, the judgment of the Lucas

County Court of Common Pleas, is affirmed. Costs assessed to Appellant.




                                  Sitting by Assignment by the Supreme Court of Ohio




                                              HON. WILLIAM B. HOFFMAN


                                              HON. PATRICIA A. DELANEY


                                              HON. EARLE E. WISE, JR.